     Case 5:20-cv-01963-RGK-SP Document 25 Filed 01/19/21 Page 1 of 1 Page ID #:76




 1   STANLEY R. APPS (SBA No. 309425)
     Law Offices of Robert S. Gitmeid, P.C.
 2   11818 Moorpark Street, No. R
     Studio City, CA 91604                                                  JS-6
 3
     Telephone: (310) 709-3966
 4   Email: stanley.a@gitmeidlaw.com
            stan@appsatlaw.com
 5
 6   Attorneys for Plaintiff Susan Shaw

 7
 8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10
11    Susan Shaw,                                          )   Case No.: 5:20-cv-01963-RGK-SP
                                                           )
12                   Plaintiff,                            )
                                                           )   [PROPOSED] ORDER OF
13                                                         )   DISMISSAL WITH PREJUDICE
             vs.                                           )   AS TO DEFENDANT
14                                                         )   SYNCHRONY BANK
      Synchrony Bank; and Equifax Information              )
15    Services, LLC                                        )
                                                           )
16
                     Defendants.
17
18
19
            PURSUANT TO STIPULATION, IT IS SO ORDERED that Synchrony Bank is
20
     dismissed with prejudice. Plaintiff Susan Shaw and Defendant Synchrony Bank shall each bear
21
     their own costs and attorneys’ fees.
22
23
24
     Date: January 19, 2021                 _______________________________________
25                                                JUDGE, United States District Court,
26                                                Central District of California

27
28


               [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE OF DEFENDANT SYNCHRONY
                                              Page 1 of 1
